Gayitob, J.
Section 56 of the Election Law provides that nominations made by a primary or convention, or by a committee appointed thereby, shall be known as party nominations. The nominations in the case before the court fall within this definition. They were made by a county convention composed of delegates duly elected at primaries. The law applies to all organized parties, and it puts a mere local and isolated party on the same footing as a state party and its local branches, sections or connections.
It is indisputable that, in the case of local party nominations, when the certificate is filed with the county clerk it is his duty in the making up of complete ballots to use such local party nominations as a basis for a complete ballot, and to put them on a ballot with other party nominations, state and local, of the same political kind. This follows from the bare requirement that he provide the ballots for the polling places. § 86. In other words, he must put a local party’s nominees on a ballot with the nominees of the state party to which such local party adheres in fact and in good faith, and, therefore, belongs; and he must in the same way associate on the same ballot all kindred party nominations through the various grades from state down to town. In this Avay from state party nominations down to town party nominations a ballot is made up of kindred party nominations. When sets of nominations are akin, or whether a particular party’s nominations are akin to any other party nominations, is in every case a question of fact. Such questions of fact are to be determined by the county clerk subject to review by this court. Taking any particular party nominations, state or local, as a basis for a ballot, no great difii-. culty will be encountered as a rule in making up the complete ballot. It seems to me that section 82 contemplates the foregoing construction, for it provides that there shall be as many *57different ballots as there are different parties represented by filed certificates of nomination ; and this means ballots as complete as they can be made by the alliance of kindred nominations, and not skeleton ballots for every party, state or local.
The local party now before the court adheres to Democratic party teachings and principles, supports the state Democratic party and its nominations, and is of that party, though not in harmony with all local parties in harmony therewith; and it is, therefore, entitled to have its nominations associated on a ballot with the nominations of that party. It is also entitled to have the nominations of local parties through all grades which are in harmony with it on such ballot.
Let the writ of mandamus issue.